DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given on 6/27/2022, as a result of an interview with Ms. Gabrielle Gelozin on 6/27/2022.

The application has been amended as follows:

 1. (Currently amended) A pressure vessel for a fire extinguisher comprising: A spherical main dome partially surrounding an internal space housing an agent; and a secondary dome mounted to the main dome that is inverted with respect to the main dome, wherein the internal space housing the agent is defined between the main dome and the secondary dome, wherein the secondary dome is mounted to a bottom half of the main dome and has a convex curvature where the bottom half of the main dome has a concave curvature, further comprising a discharge outlet connected to the internal space housing the agent for discharging the agent, wherein the discharge outlet is positioned closer to the secondary dome than to an apex of the main dome opposite the secondary dome, wherein the secondary dome is sealed to the main dome, wherein the main dome circumferentially encloses the secondary dome, wherein the secondary dome divides an interior of the main dome into the internal space housing the agent and an internal space free of the agent, wherein the secondary dome is welded to the main dome, wherein the internal space housing the agent is fluidly isolated from the internal space free of the agent, wherein the internal space free of the agent does not discharge any fluid
2. (Currently amended) A pressure vessel for a fire extinguisher as recited in claim 1, wherein the secondary dome has a radius of curvature that is a radius of curvature of the main dome. 

8. (Currently amended) A pressure vessel for a fire extinguisher as recited in claim 1, wherein the discharge outlet includes a discharge opening configured to discharge 

15. (Currently amended) A pressure vessel for a fire extinguisher as recited in claim 14, wherein the internal space housing the agent is pressurized relative to ambient.

17. (Currently amended) A pressure vessel for a fire extinguisher comprising: A cylindrical main dome partially surrounding an internal space housing an agent; and a secondary dome mounted to the main dome that is inverted with respect to the main dome, wherein the internal space housing the agent is defined between the main dome and the secondary dome, wherein the secondary dome is mounted to a bottom half of the main dome and has a convex curvature where the bottom half of the main dome has a concave curvature, further comprising a discharge outlet connected to the internal space housing the agent for discharging the agent, wherein the discharge outlet is positioned closer to the secondary dome than to an apex of the main dome opposite the secondary dome, wherein the secondary dome is sealed to the main dome, wherein the main dome circumferentially encloses the secondary dome, wherein the secondary dome divides an interior of the main dome along an axial length of the main dome into the internal space housing the agent and an internal space free of the agent, wherein the secondary dome is welded to the main dome, wherein the internal space housing the agent is fluidly isolated from the internal space free of the agent, wherein the internal space free of the agent does not discharge any fluid 

18. (Currently amended) A pressure vessel for a fire extinguisher as recited in claim 17, wherein the secondary dome has a radius of curvature that is a radius of curvature of the main dome.

19. (Currently amended) A pressure vessel for a fire extinguisher as recited in claim 17, wherein the discharge outlet includes a discharge opening configured to discharge 

22. (Currently amended) A pressure vessel for a fire extinguisher comprising: a main dome partially surrounding an internal space housing an agent; and a secondary dome mounted to the main dome that is inverted with respect to the main dome, wherein the internal space housing the agent is defined between the main dome and the secondary dome, wherein the secondary dome is mounted to a bottom half of the main dome and has a convex curvature where the bottom half of the main dome has a concave curvature, further comprising a discharge outlet connected to the internal space housing the agent for discharging the agent, wherein the discharge outlet is positioned closer to the secondary dome than to an apex of the main dome opposite the secondary dome, wherein the secondary dome is sealed to the main dome, wherein the main dome circumferentially encloses the secondary dome, wherein the secondary dome divides an interior of the main dome into the internal space housing the agent and an internal space free of the agent, wherein the secondary dome is welded to the main dome, wherein the internal space housing the agent is fluidly isolated from the internal space free of the agent, wherein the internal space free of the agent does not discharge any fluid 
Allowable Subject Matter
Claims 1-2, 4, 8, and 10-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	The limitation “an internal space housing an agent [. . . .] wherein the internal space housing the agent is defined between the main dome and the secondary dome [. . . .] a discharge outlet connected to the internal space housing the agent [. . . .] wherein the discharge outlet is positioned closer to the internal space housing the agent [. . . .] wherein the secondary dome is seal to the main dome [. . . .] wherein the internal space free of the agent does not discharge any fluid” is not anticipated or made obvious by the prior art. 
	‘602 discloses a gas generating device, but fails to include the structure of the internal space free of agent. As such, ‘602 would not provide for optimized discharge as put forth by the current claims. ‘180 and ’77 each put forth a device that includes a dome, but fails to disclose the structure of the internal space free of agent. ‘256 also discloses a device that includes a similar structure as that of the current claims, but fails to disclose the structure of the internal space free of agent.
The current claims provide for a structure that ensures maximum discharge of agent, and increases potential for the mass of the liquefied agent that may be expelled. The claims define over known prior art. Examiner finds no teaching, suggestion, or motivation to combine prior art to arrive at the currently claimed device. Therefore, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752